Case: 14-41070      Document: 00513158123         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-41070                         August 18, 2015
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE DE LA CRUZ SEPULVEDA-GAYTAN, also known as Jose Sepulveda,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-532-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jose De La Cruz Sepulveda-
Gaytan raises an argument that is foreclosed by United States v. Martinez-
Lugo, 782 F.3d 198, 204-05 (5th Cir. 2015), petition for cert. filed (June 19,
2015) (No. 14-10355). In Martinez-Lugo, 782 F.3d at 204-05, we held that an
enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior conviction of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41070     Document: 00513158123   Page: 2   Date Filed: 08/18/2015


                                No. 14-41070

a drug trafficking offense is warranted regardless whether the conviction for
the prior offense required proof of remuneration or commercial activity.
      Sepulveda-Gaytan also raises an argument that is foreclosed by United
States v. Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012), which held
that an enhancement pursuant to § 2L1.2(b)(1)(A)(i) applies to a prior
conviction for the federal crime of conspiracy to commit a federal drug
trafficking offense.
      The motion for summary affirmance is GRANTED, the alternative
motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                      2